Citation Nr: 1426740	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  14-11 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard R. Vogua, Attorney


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran had active service from January 1944 to February 1946 and September 1957 to October 1957.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision; the rating decision was done by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, and the letter was sent by the RO in St. Louis, Missouri.  

The Board notes that in a December 2009 VA Form 21-22 Appointment of Veterans Service Organization as Claimant's Representative the Veteran appointed Veterans of Foreign Wars (VFW) and the VFW submitted an April 2014 Informal Hearing Presentation; however, in April 2014 the Veteran submitted a new VA Form 21-22 for Richard R. Vogua, Attorney.  Therefore, the Board finds that the Veteran's current representative is as listed on the title page.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals the June 2013 rating decision narrative, an April 2014 brief, an April 2014 VA Form 21-22, and an April 2014 rating decision; however, the Board finds that the evidence is either not relevant to the issue on appeal or is duplicative of the evidence in the paper claims file.  Further, the Veteran's VBMS contains a copy of the April 2014 rating decision and no other evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  The Veteran is service-connected for cold injury of the left lower extremity rated as 30 percent disabling effective December 9, 2009, and cold injury of the left lower extremity rated as 30 percent disabling effective December 9, 2009.

2.  The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in correspondences in January 2012 and April 2013.  The letters detailed the elements of a TDIU rating claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in the January 2012 and April 2013 letters. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The RO also afforded the Veteran VA examinations in November 2010 and May 2013.  The Board finds that these VA examinations are adequate since the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims herein decided.


II. Analysis

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For the purposes of this analysis, disabilities affecting a single body system, such as the cardiovascular-renal system, will be considered a single disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran is service-connected for cold injury of the left lower extremity rated as 30 percent disabling and cold injury of the right lower extremity rated as 30 percent disabling; the Veteran's combined evaluation is 60 percent disabling effective December 9, 2009.  As such, the Veteran does not meet the minimum scheduler criteria for TDIU under 38 C.F.R. § 4.16(a).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).  

The Board notes that in April 2013 the RO granted the Veteran non-service-connected pension and special monthly pension based on the need for aid and attendance; his special monthly pension is based upon service-connected and non-service-connected disabilities. 

The Veteran asserts that he is entitled to a TDIU rating because he cannot work as a result of his service-connected disabilities.  On his November 2011 TDIU application he  stated that he did not work because he was over 65 years old.   A review of the Veteran's claims file indicated that the Veteran worked for McDonnell Douglas as a maintenance electrician for twenty years and then for the railroad in St. Louis for eighteen years; he retired in the late 1980's.

At the Veteran's November 2010 VA examination he stated that he was retired.  The VA examiner stated that since the Veteran was retired he had no current adverse occupational implications imposed from the standpoint of the right or left foot.  

The Veteran was afforded a May 2013 VA examination for his bilateral cold injury of the feet.  It was noted that the Veteran worked for McDonnell Douglas as a maintenance electrician for twenty years and then for the railroad in St. Louis.  He retired in the late 1980's on non-medical retirement.  When he worked for the railroad he worked indoors a good deal of time  and at other times he worked outside; when he worked outside he would wear double socks.  He and his son stated that he had good strength for daily activities.  At the examination he was in a manual wheelchair and he declined/felt unable to stand or bear weight for the examination or to attempt walking.  The VA examiner stated that the Veteran's cold injury residuals did not impact his ability to work.  

The May 2013 VA examiner stated that the Veteran and his son described essentially-unrestricted physical activity even after his 1980's retirement; he and two different wives traveled in their motorhome extensively and he and his second wife quit traveling in 2002 because her diabetes mellitus increased in severity.  It was also stated that the Veteran's major debilitations were related to his diabetes mellitus and to chronic renal failure after his 2007 hospitalization.  The VA examiner opined that it was less likely than not that the Veteran's service-connected cold injury of the feet bilaterally rendered him unable to secure and maintain substantially gainful employment, including physical and sedentary employment.  He further stated that the symptomatic and examination progression of the lower extremities and then milder hand sensory neuropathy is typical for diabetic peripheral neuropathy, not progressive cold injury residuals.  

After a careful review of the Veteran's claims file, the Board finds that the Veteran is not entitled to a TDIU rating.  As noted above, the Veteran is currently service-connected for cold injury of the right foot and of the left foot.  With respect to the Veteran's education and experience, the record reflects that he worked for twenty years as an electrical engineer for 20 years and then for the railroad for 18 years and he retired due to age; he traveled with his wife until she got sick in 2002.  As such, the relevant inquiry is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

It was stated in November 2010 that there were no current adverse implications of his service-connected disabilities on his ability to work.  The May 2013 VA examiner stated that that the Veteran's service-connected cold injuries of the bilateral feet did not affect his ability to work; he also stated that it was less likely than not that the Veteran's service-connected disabilities rendered him unable to secure and maintain substantially gainful employment, including physical and sedentary employment.   The Board finds that though these opinions are against the Veteran's claim the VA examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to the VA examiners' opinions.  Significantly, neither the Veteran nor his representative has presented, identified, or alluded to the existence of a contrary opinion-i.e., one that in fact, supports the claim.  Thus, the Board finds that the Veteran's service-connected disabilities do not affect his ability to work.  

The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  As indicated above, despite some limitations imposed by his service-connected cold injury of the  bilateral feet, the weight of the probative evidence is against a finding that the Veteran's service-connected disabilities solely would prevent him from employment when considering his education and experience.

Furthermore, the Board finds that the Veteran is not competent to opine on a complex medical question such as the impact his service-connected disabilities have on his ability to work. 38 C.F.R. § 3.159(a)(1)  (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (a claimant is not competent to provide evidence as to more complex medical questions); Jones v. West, 12 Vet. App. 460, 465 (1999) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  In this regard, the competent medical evidence offering detailed specific findings pertinent to the criteria governing the award of a TDIU is the most probative evidence with regard to evaluating the impact of the Veteran's service-connected disabilities on his employability.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and the impact of the service-connected disabilities on the Veteran's employability.   

In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.   As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU rating must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU rating is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


